PER CURIAM.
Pursuant to the authority contained in 28 U.S.C.A. § 2106, the District Court is directed to supplement its findings of fact in the within matter as follows:
1.
By filing a table showing the school population by race as of the present time in each elementary junior high, and senior high school, technical and special school within the Manatee County School System;
2.
Information, for the respective schools, as to the number of white students who could be assigned to predominantly-Negro student body schools if a neighborhood school attendance policy were strictly enforced. This information should be compiled using the definition of a neighborhood school system as set forth in Ellis v. Board of Public Instruction of Orange County, Florida, 5 Cir., 423 F.2d 203 (1970);
3.
By filing maps showing the location of each school and the area presently served by each school so as to reflect student assignments as of February 1, 1970;
4.
Describe in detail the transportation system operated by the Board of Public Instruction of Manatee County, giving the number of buses used in the county, the names of all elementary, junior high, and senior high schools to and from which students are bussed, and the number and race of the students transported daily by bus; and whether or not any white elementary student is bussed past a predominantly-Negro elementary school, and whether or not any Negro elementary student is bussed past a predominantly-white elementary school; whether or not any white junior high student is bussed past a predominantly-Negro junior high school, and whether or not any Negro junior high student is bussed past a predominantly-white junior high school; also, whether or not any white senior high student is bussed past a predominantly-Negro senior high school, and whether or not any Negro senior high student is bussed past a predominantly-white senior high school;
5.
Give brief descriptions of any present or proposed construction or expansion of school facilities;
6.
(a) State whether or not there is a biracial advisory committee to the Board of Public Instruction of Manatee County, Florida;
(b) If so, state whether the bi-racial advisory committee has submitted recom*1307mendations to the Board of Public Instruction ;
(c) If so, state the number and disposition of such recommendations.
These findings of facts shall be filed with this court within twenty (20) days from the date hereof. Jurisdiction of this appeal is retained in this court during the limited remand for the purposes herein stated.
Remanded for further proceedings consistent herewith.